Citation Nr: 0712910	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from August 1966 to May 
1968, including service in Vietnam.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In June 2005, the Board issued a decision denying service 
connection for PCT.  The Board subsequently received evidence 
that had been submitted by the veteran prior to the Board's 
decision, but which had not yet been associated with the 
claim file.  In January 2006, the Board vacated its June 2005 
decision and remanded the claim for additional evidentiary 
development.  The case has since been returned to the Board 
for further appellate action.


FINDING OF FACT

Porphyria cutanea tarda was not present within a year of the 
veteran's discharge from service; it is not etiologically 
related to service. 


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
active duty, nor is it presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PCT.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in June 2004, after its initial 
adjudication of the claim.  Following the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim in January 2005 and 
December 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for PCT, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for PCT.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating were insignificant and non prejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claim.  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Service incurrence or aggravation of porphyria cutanea tarda 
will be presumed if it is manifested to a degree of 10 
percent within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a), 
3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show no reference to PCT or any other 
chronic skin disability.  The veteran was treated for a boil 
on the left leg in January 1968, and for a rash in the groin 
area in April 1968.  However, the report of examination for 
discharge in May 1968 shows that the veteran's skin, and all 
other systems, were found to be normal on clinical 
evaluation.  The veteran was assigned the highest possible 
rating for functional capacity of his upper and lower 
extremities (PULHES).  Although the post-service medical 
evidence of record shows that the veteran currently has PCT, 
there is no post-service medical evidence of this disorder 
until 25 years after the veteran's discharge from service.  

On his VA Form 9, the veteran stated that he had symptoms of 
PCT for "many years" before the official diagnosis.  He 
apparently reported to the October 2006 VA examiner that he 
experienced symptoms of PCT within a year of his discharge.  
However, there is no record of treatment for PCT prior to a 
September 1996 report from Michael C. Snyderman, M.D.  That 
report indicates that the veteran was recently diagnosed with 
PCT, and that the veteran had noticed blisters on his hands 
for about 3 years.  This would place the onset of symptoms in 
approximately 1993.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that the event occurred is naturally 
less likely to be diluted by the shortcomings of human 
memory.  Thus, the contemporaneousness of the 1996 report is 
significant.  Furthermore, because the veteran was seeking 
only medical treatment at that time, it seems likely that he 
would report events carefully and accurately, so that his 
physician would have a fully-informed history of the 
condition and could provide appropriate treatment.

In contrast, when the veteran presented his account to the VA 
examiner, he was primarily seeking VA benefits.  The Board is 
of course cognizant of possible self interest which any 
veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant 
has in his or her own case, but the Board is not free to 
ignore his assertion as to any matter upon which he is 
competent to offer an opinion.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

There is no doubt that the veteran is competent to relate the 
onset of symptoms, as he remembers it.  Thus, his competency 
is not at issue with regard to recounting the event itself.  
Rather, it is his credibility which the Board finds is 
lacking.  In this case, there exists significant conflicting 
evidence, in the form of the veteran's own statement to his 
private physician very soon after the initial diagnosis.  
Simply put, the 1996 report is more convincing than the 
veteran's later statements made in support of a claim for 
monetary benefits.  

The opinion of the October 2006 VA examiner was that, without 
evidence showing symptoms of PCT prior to 1993, he could not 
state with 50 percent or greater probability that the 
veteran's PCT was related to his military service.  The 
examiner also noted that genetic testing indicated that the 
veteran was at a higher risk genetically for developing the 
symptoms of PCT, although the examiner did not indicate 
whether he believed that this contributed to the veteran's 
PCT.

The record also contains a March 2005 opinion from the 
veteran's private physician, Stephen G. Chrzanowski, M.D.  
That opinion states that, although it is impossible to say 
whether this condition has been around since the veteran's 
discharge, Dr Chrzanowski believed that it existed prior to 
the veteran's first evaluation in "1981."  

The Board notes in passing that, in the first paragraph of 
the letter, Dr. Chrzanowski identified his first evaluation 
as being on "June 2, 1991."  The Board believes that the 
reference to 1981 is a typographical error.  Nevertheless, it 
does not change the outcome, either with respect to 
presumptive or direct service connection.  

Dr. Chrzanowski concluded his opinion by stating, "[l]ikely, 
this condition had existed at the time of discharge from the 
armed service however I can't be 100% sure." 

While 100 percent certainty is not required for a medical 
nexus opinion, where, as here, the opinion is inconsistent 
with the other medical evidence of record, some explanation 
of the examiner's reasoning is expected.  Here, Dr. 
Chrzanowski's opinion is provided in conclusory fashion, 
without explanation and without any acknowledgement of other 
significant medical evidence.  In particular, there is no 
discussion of the service medical records or the normal 
examination at discharge.  Dr. Chrzanowski's opinion is also 
inconsistent with the veteran's statement to Dr. Snyderman in 
1996 that his symptoms began 3 years earlier.  

By contrast, the opinion of the VA examiner indicated that he 
reviewed the claim folder, and he discussed the evidence, 
including Dr. Snyderman's reports, and Dr. Chrzanowski's 
report as well.  The Board finds that the opinion included in 
the October 2006 VA examination report is well reasoned, well 
explained, and well grounded in the evidence.  It is also 
consistent with previous medical findings and with the 
service medical records.  The Board therefore affords it 
greater probative weight than the conflicting opinion of Dr. 
Chrzanowski.  

In sum, the preponderance of the evidence demonstrates that 
the veteran's PCT was not present until more than one year 
following his discharge from service and that the disorder is 
not etiologically related to service.  Accordingly, service 
connection for PCT is not in order on a presumptive or direct 
basis.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for porphyria cutanea tarda 
is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


